DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al (U.S. Patent Application Publication No. 2007/0068691) in view of Barber et al (U.S. Patent No. 6,269,885).
As to Claim 1, Smart discloses a method of controlling a motor grader, the motor grader including a vehicular body (#12), a blade (#18) attached to the vehicular body, a front wheel (#16a, #16b) located in front of the blade and attached on each of a left side and a right side of the vehicular body, two rear wheels (#14a, #14b, #15a, #15b) located in rear of the blade and arranged in front and rear relation on each of the left side and the right side of the vehicular body, a first swing member (#28) which rotatably supports both of the two rear wheels arranged in the front and rear relation and is swingably supported by the vehicular body.
However, Smart is silent about a first sensor which detects a position of the vehicular body as first sensor information, a second sensor which detects an inclination of the vehicular body as second sensor information; a third sensor which detects an angle of swing of the first swing member with respect to the vehicular body as third sensor information; the method comprising obtaining the first to third sensor information detected by the first to third sensors; and calculating positions of the rear wheels based on the obtained first to third sensor information. Barber discloses a first sensor (#66) which detects a position of the vehicular body as first sensor information, a second sensor (#46) which detects an inclination of the vehicular body as second sensor information; a third sensor (#42) which detects an 
As to Claim 2, Smart as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Smart as modified also teaches wherein the first swing member (#28) is provided for the two rear wheels provided on one of the left side (#14b, #15b) and the right side (#14a, #15a) of the vehicular body, the motor grader further includes a second swing member (#28) which is provided for the two rear wheels provided on the other of the left side and the right side of the vehicular body, rotatably supports both of the two rear wheels arranged in the front and rear relation, and is swingably supported by the vehicular body (#12), and a fourth sensor (Blade: #42) which detects an angle of swing of the second swing member with respect to the vehicular body as fourth sensor information, in the calculating positions of the rear wheels, positions of the rear wheels provided on one of the left side and the right side of the vehicular body are calculated based on the obtained first to third sensor information, and positions of the 
As to Claim 3, Smart as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Smart as modified also teaches wherein the vehicular body includes a front frame (#34) to which the front wheel (#16a, #16b) is attached and a rear frame (#12) pivotably coupled (#36) to the front frame, the rear wheels (#14a, #14b, #15a, #15b) being attached to the rear frame (#12), the first sensor is attached to the front frame, the motor grader further includes an angle sensor (Blade:#42) which detects an angle of pivot of the front frame with respect to the rear frame, and in the calculating positions of the rear wheels, positions of the rear wheels are calculated based on the obtained sensor information and the angle of pivot.
As to Claim 6, Smart discloses a motor grader comprising:
A vehicular body (#12);
A blade (#18) attached to the vehicular body;
A front wheel (#16a, #16b) located in front of the blade and attached on each of a left side and a right side of the vehicular body;
Two rear wheels (#14a, #14b, #15a, #15b) located in rear of the blade and arranged in front and rear relation on each of the left side and the right side of the vehicular body;
A first swing member (#28) which rotatably supports both of the two rear wheels arranged in the front and rear relation and is swingably supported by the vehicular body; and
A controller (#204).
However, Smart is silent about a first sensor which detects a position of the vehicular body as first sensor information; a second sensor which detects an inclination of the vehicular body as second sensor information; a third sensor which detects an angle of swing of the first swing member with respect to the vehicular body as third sensor information; and a controller connected to the first to third sensors, the controller obtaining the first to third sensor information detected by the first to third sensors and calculating positions of the rear wheels based on the obtained first to third sensor information. Barber discloses a first sensor (#66) which detects a position of the vehicular body as first sensor information; a second sensor (#46) which detects an inclination of the vehicular body as second sensor information; a 
As to Claim 7, Smart as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Smart as modified also teaches wherein the vehicular body includes a front frame (#34) to which the front wheel (#16a, #16b) is attached and a rear frame (#12) pivotably coupled (#36) to the front frame, the rear wheels (#14a, #14b, #15a, #15b) being attached to the rear frame (#12), and the first sensor is attached to the front frame..
As to Claim 8, Smart as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Smart as modified also teaches wherein the first swing member (#28) is provided for the two rear wheels provided on one of the left side (#14b, #15b) and the right side (#14a, #15a) of the vehicular body, the motor grader further includes a second swing member (#28) which is provided for the two rear wheels 
As to Claim 9, Smart as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Smart as modified also teaches wherein the vehicular body includes a front frame (#34) to which the front wheel (#16a, #16b) is attached and a rear frame (#12) pivotably coupled (#36) to the front frame, the rear wheels (#14a, #14b, #15a, #15b) being attached to the rear frame (#12), the first sensor is attached to the front frame, the motor grader further includes an angle sensor (Blade:#42) which detects an angle of pivot of the front frame with respect to the rear frame, and in the calculating positions of the rear wheels, positions of the rear wheels are calculated based on the obtained sensor information and the angle of pivot.
As to Claim 13, Smart discloses a method of controlling a motor grader, the motor grader including a vehicular body (Figure 2) including a front frame (#34) and a rear frame (#12) pivotably coupled (#36) to the front frame, a blade (#18) attached to the vehicular body, a front wheel (#16a, #16b) located in front of the blade and attached to the vehicular body, a rear wheel (#14a, #14b, #15a, #15b) located in rear of the blade and attached to the vehicular body.
However, Smart is silent about a position sensor which is attached to the front frame and detects a position of the front frame, an inclination sensor which is attached to the vehicular body and detects an inclination of the vehicular body, and an angle sensor which detects an angle of pivot of the front frame with respect to the rear frame, the method comprising obtaining sensor information detected by the position sensor, the inclination sensor, and the angle sensor; and calculating a position of the rear wheel based on the obtained sensor information. Barber discloses a position sensor (#66) which is attached to the front frame and detects a position of the front frame, an inclination sensor (#46) which is attached to 
As to Claim 14, Smart discloses a motor grader comprising:
A vehicular body (Figure 2) including a front frame (#34) and a rear frame (#12) pivotably coupled (#36) to the front frame;
A blade (#18) attached to the vehicular body;
A front wheel (#16a, #16b) located in front of the blade and attached to the vehicular body; 
A rear wheel (#14a, #14b, #15a, #15b) located in rear of the blade and attached to the vehicular body; 
A controller (#204).
.
Claims 4, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al (U.S. Patent Application Publication No. 2007/0068691) in view of Barber et al (U.S. Patent No. 6,269,885); and further in view of Marsolek (U.S. Patent Application Publication No. 2017/0200306).
As to Claim 4, Smart as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Smart as modified is silent about further comprising showing an image based on comparison between the positions of the rear wheels and design topography. Marsolek discloses showing an image based on comparison between the positions of the rear wheels and design topography (Paragraphs 0026, 0037, 0045). Smart and Marsolek are analogous art because they are from the same field of endeavor (i.e. graders). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to show an image based on comparison between the positions of the rear wheels and design topography. The motivation would have been to monitor progress of the work in the field. 
As to Claim 5, Smart as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Smart as modified is silent about further comprising transmitting data for showing an image based on comparison between the positions of the rear wheels and design topography to outside. Marsolek discloses comprising transmitting data for showing an image based on comparison between the positions of the rear wheels and design topography to outside (Paragraphs 0026, 0037, 0045). Smart and Marsolek are analogous art because they are from the same field of endeavor (i.e. graders). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to show an image based on comparison between the positions of the rear wheels and design topography to outside. The motivation would have been to monitor progress of the work in the field.
As to Claim 10, Smart as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). However, Smart as modified is silent about further comprising showing an image based on comparison between the positions of the rear wheels and design topography. Marsolek discloses showing an image based on comparison between the positions of the rear wheels and design topography (Paragraphs 0026, 0037, 0045). Smart and Marsolek are analogous art because they are from the same field of endeavor (i.e. graders). At the time of the effective filing date of the invention, it would have been obvious to a 
As to Claim 11, Smart as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). However, Smart as modified is silent about further comprising transmitting data for showing an image based on comparison between the positions of the rear wheels and design topography to outside. Marsolek discloses comprising transmitting data for showing an image based on comparison between the positions of the rear wheels and design topography to outside (Paragraphs 0026, 0037, 0045). Smart and Marsolek are analogous art because they are from the same field of endeavor (i.e. graders). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to show an image based on comparison between the positions of the rear wheels and design topography to outside. The motivation would have been to monitor progress of the work in the field.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al (U.S. Patent Application Publication No. 2007/0068691) in view of Barber et al (U.S. Patent No. 6,269,885) and Marsolek (U.S. Patent Application Publication No. 2017/0200306).
As to Claim 12, Smart discloses a work management system for a motor grader comprising a motor grader, the motor grader including a vehicular body (#12), a blade (#18) attached to the vehicular body, a front wheel (#16a, #16b) located in front of the blade and attached on each of a left side and a right side of the vehicular body, two rear wheels (#14a, #14b, #15a, #15b) located in rear of the blade and arranged in front and rear relation on each of the left side and the right side of the vehicular body, a first swing member (#28) which rotatably supports both of the two rear wheels arranged in the front and rear relation and is swingably supported by the vehicular body, and a controller (#204).
However, Smart is silent about a first sensor which detects a position of the vehicular body as first sensor information; a second sensor which detects an inclination of the vehicular body as second sensor information; a third sensor which detects an angle of swing of the first swing member with respect to the vehicular body as third sensor information; and a controller connected to the first to third sensors, the controller obtaining the first to third sensor information detected by the first to third sensors and calculating positions of the rear wheels based on the obtained first to third sensor information. Barber 
Furthermore, Smart as modified is silent about the motor grader further including a communication apparatus which transmits data for showing an image based on comparison between the positions of the rear wheels and design topography to outside, and a display which shows an image based on the data transmitted from the communication apparatus. Marsolek discloses a communication apparatus which transmits data for showing an image based on comparison between the positions of the rear wheels and design topography to outside, and a display which shows an image based on the data transmitted from the communication apparatus (Paragraphs 0026, 0037, 0045, 0047 and 0049). Smart and Marsolek are analogous art because they are from the same field of endeavor (i.e. graders). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a communication apparatus which transmits data for showing an image based on comparison between the positions of the rear wheels and design topography to outside, and a display which shows an image based on the data transmitted from the communication apparatus. The motivation would have been to monitor progress at the work site. Accordingly, Smart as modified teaches a first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678